FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. U.S. Patent Application Publication 2007/0139155.
With respect to claims 1, Chung teaches a sensor device system for detection of an adjacent liquid (humidity sensor, abstract, figure 1), the sensor device and data transmission system having a glass fiber laminate substrate  (fiberglass substrate 1, paragraphs 12 and 20); at least one pair of comb electrodes formed on the glass fiber laminate substrate (electrodes 4, paragraph 24), a first of the pair of comb electrodes being interdigitated with a second of the pair of comb electrodes, the pair of comb electrodes defining geometric parameters (figure 1); and a passivation coating covering the pair of comb electrodes (film 5 formed over the substrate, paragraph 24, figure 1).
With respect to claims 4-9, Chung teaches wherein the geometric parameters of the pair of comb electrodes comprise an electrode thickness, electrode width, electrode spacing gap (the electrodes 4 have the geometric parameters, figure 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. U.S. Patent Application Publication 2007/0139155 in view of Nuzzio U.S. Patent Application Publication 2012/0279858.
With respect to claims 10 and 11, Chung teaches the claimed invention except wherein the passivation coating comprises a conformal layer of alumina, and wherein the pair of comb electrodes are copper.
Nuzzio teaches a sensor arrangement (100) having a substrate with working electrodes (112, figure 1) wherein the electrode wire may be formed from copper (paragraph 17) and the sensor arrangement may contain alumina (paragraph 49).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the materials of the sensor arrangement of Chung with the materials used in the sensor arrangement of Nuzzio in order to provide improve sensor accuracy  (paragraph 8, Nuzzio).

Allowable Subject Matter
Claim 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856

/Freddie Kirkland III/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        10/28/2022